01-15-00576-CR
                                        01-15-00577-CR

                                    CRIMINAL NO. 209426
                                                209428
THE STATE OF TEXAS                          § IN THE COUNTY COURT AT LAW #1
                                                                             FILED IN
                                       Plaintiff   §                  1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
VS.                                                §   AND PROBATE COURT OF
                                                                      7/1/2015 12:05:18 PM
BELANDA FAYE PRUITT                                §                  CHRISTOPHER A. PRINE
                                                                              Clerk
                                    Defendant      §   BRAZORIA COUNTY, TEXAS


                           CLERK’S NOTIFICATION OF APPEAL

Defendant’s Name: BELANDA FAYE PRUITT
Cause No.: 209426 and 209428
Style of Cause: The State of Texas vs. BELANDA FAYE PRUITT
Court: COUNTY COURT AT LAW #1
Judge: Jerri Lee Mills
Appellant: BELANDA FAYE PRUITT
Appellant’s Attorney: AZUWUIKE OKORAFOR
Appellant’s Attorney’s Address: 9250 UNITY 570752 HOUSTON TX 77257
Appellee: The State of Texas
Appellee’s Attorney: JERRI YENNE
Appellee’s Attorney’s Address: 111 EAST LOCUST, SUITE 408, ANGLETON, TX 77515
Offense: POSS CS PG 3 < 28G, MA and THEFT PROP >=$50